Case 2:19-cv-16579-KSH-CLW Document 53 Filed 07/26/19 Page 1 of 18 PageID: 409



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

  CPM CONSULTING, LLC and             §
  MARTINO RIVAPLATA,                  §
                                      §
       Plaintiffs,                    §
                                      §
  v.                                  §       CIVIL ACTION NO.
                                      §       3:17-cv-03059-S
  CAPSUGEL US, LLC,                   §
                                      §
       Defendant.                     §




                 PLAINTIFFS’ RESPONSE TO DEFENDANT’S
         MOTION FOR SUMMARY JUDGMENT AND SUPPORTING BRIEF
Case 2:19-cv-16579-KSH-CLW Document 53 Filed 07/26/19 Page 2 of 18 PageID: 410



                                                     TABLE OF CONTENTS

                                                                                                                                                 Page

 Table of Contents               ..................................................................................................................... ii

 Index of Authorities .................................................................................................................... iii

 I. Summary                      ......................................................................................................................1

 II. Plaintiffs’ Summary Judgment Evidence ....................................................................................2

 III. Argument and Authorities..........................................................................................................3

           A. Tortious Interference Claim .........................................................................................3

           B. Discrimination Complaint Under New Jersey Law Against Discrimination ...............5

                  1. Employee v. Independent Contractor Status ............................................................5

                  2. Proof of Elements of Discrimination Claim ............................................................9

 Conclusion                      ....................................................................................................................14

 Certificate of Service ....................................................................................................................15




 Plaintiffs’ Response to Capsugel’s MSJ                                                                                                       Page ii
Case 2:19-cv-16579-KSH-CLW Document 53 Filed 07/26/19 Page 3 of 18 PageID: 411



                                                 INDEX OF AUTHORITIES


 Cases
 D’Annunzio v. Prudential Ins. Co. of America,
 192 NJ 110 A.2d 113 (2007)................................................................................................... 5, 6, 7

 Desert Palace Inc. v. Costa,
 539 U.S. 90, 123 S.Ct. 2148 (2003) .............................................................................................. 10

 Marino v. Indus. Crating Co.,
 358 F.3d 241 (3d Cir. 2004)............................................................................................................ 2

 McDonnell-Douglas Corp. v. Green,
 411 U.S. 792 (1973) ........................................................................................................................ 9

 Myers v. AT&T,
 882 A.2d 961, (NJ Super.Ct. 2005) .............................................................................................. 10

 Price Waterhouse v. Hopkins,
 490 U.S. 228, 109 S.Ct. 1775, 104 L.Ed.2d 268 (1989) ............................................................... 10

 Schwinge v. Deptford Tp. Bd. Of Educ.,
 2011 WL 689615 (D.N.J. Feb. 17, 2011) ....................................................................................... 9

 Zive v. Stanley Roberts, Inc.,
 867 A.2d 1133 (NJ 2005)...................................................................................................... 2, 9, 13

 Statutes
 Immigration Reform and Control Act (“IRCA”), 8 U.S.C. § 1324b ........................................ 9, 12

 New Jersey Anti-Discrimination Statute (NJ LAD”) ........................................... 1, 2, 5, 6, 7, 9, 13

 NJ Conscientious Employee Protection Act (CEPA), NJSA 34:19-1 et seq. ................................. 6




 Plaintiffs’ Response to Capsugel’s MSJ                                                                                              Page iii
Case 2:19-cv-16579-KSH-CLW Document 53 Filed 07/26/19 Page 4 of 18 PageID: 412



 TO THE HONORABLE U.S. DISTRICT JUDGE:

           COME NOW, Plaintiffs CPM Consulting, LLC (“CPM”) and Martino Rivaplata

 (“Rivaplata”) (collectively “Plaintiffs”) and submit their Response to Defendant Capsugel US

 LLC’s (“Capsugel”) Motion for Summary Judgment1, with Supporting Brief as follows:

                                                   I.
                                                Summary

 1.        Defendant Capsugel has filed a motion for summary judgment on Plaintiffs’ claims for

 relief under the New Jersey Anti-Discrimination Statute (NJ LAD”) and for tortious interference

 with contract.

 2.        With respect to Plaintiffs’ discrimination claim, Capsugel submits that summary judgment

 is warranted because Rivaplata is an independent contractor and has no standing to bring a

 discrimination claim under the NJ LAD which only applies to employees. Capsugel further argues

 that Rivaplata cannot establish Capsugel took an adverse action against him and cannot identify

 similarly situated employees who were treated more favorably, nor can he show that Capsugel’s

 stated reason for not extending his time on the project is false.

 3.        As to Plaintiffs’ tortious interference claim, Capsugel asserts that it acted within the terms

 of its agreement with Robert Half, and because Capsugel didn’t know the final terms of CPM’s

 contract with Robert Half, it could not willfully or intentionally interfere with CPM’s agreement

 with Robert Half, which provided that the term of the project was 6 months plus.

 4.        Plaintiffs submit that summary judgment is inappropriate on both causes of action because

 Capsugel has failed to establish that Rivaplata was an independent contractor as a matter of law,

 and further because the summary judgment evidence raises material issues of fact on Rivaplata’s

 status as an employee, a prima facie case of discrimination under the NJ LAD, and that Capsugel


 1
     Document No. 47.


 Plaintiffs’ Response to Capsugel MSJ                                                             Page 1
Case 2:19-cv-16579-KSH-CLW Document 53 Filed 07/26/19 Page 5 of 18 PageID: 413



 did take an adverse action against him by ending his project assignment early and reassigning the

 work to cheaper Indian nationals under Capsugel’s business model to operate as lean as possible

 by using foreign workers.

 5.     With respect to Plaintiffs’ tortious interference claim, there are material issues of fact based

 on Rivaplata’s clear and direct testimony that the project length of six months plus was discussed

 during the interview process by the Capsugel person who made the decision to hire him and was

 his direct supervisor throughout the project, Muralidhar Nuggehalli, Capsugel’s Director of

 Finance and Reporting Applications. Further, Rivaplata testified, contrary to Nuggehalli, that

 Capsugel received a copy of his agreement with Robert Half, creating a material fact issue on

 Capsugel’s knowledge of the contract and interference with its term.

 6.     Because Capsugel has not demonstrated there are no issues of material fact remaining on

 Plaintiffs’ claims for national origin discrimination under the NJ LAD and tortious interference

 with contract claim, summary judgment is inappropriate and should be denied.

                                               II.
                             Plaintiffs’ Summary Judgment Evidence

 7.     Plaintiffs rely on deposition excerpts and exhibits and declarations of Martino Rivaplata

 and Steven E. Clark which are being submitted in Plaintiff’s Appendix filed contemporaneously

 with this Response.

 8.     In interpreting the parties’ submitted summary judgment evidence, this Court should

 construe the evidence in the light most favorable to the non-moving parties, Plaintiffs. See, Marino

 v. Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004) (the non-moving party’s evidence is to be

 believed and all justifiable inferences are to be drawn in his favor); Zive v. Stanley Roberts, Inc.,

 867 A.2d 1133, 1139-40 (NJ 2005) (plaintiff’s prima facie case is to be evaluated solely on basis

 of evidence produced by plaintiff, irrespective of defendant’s efforts to dispute that evidence).



 Plaintiffs’ Response to Capsugel MSJ                                                            Page 2
Case 2:19-cv-16579-KSH-CLW Document 53 Filed 07/26/19 Page 6 of 18 PageID: 414



                                                  III.
                                        Argument and Authorities

 A. Tortious Interference Claim

         Like its arguments set forth in prior motions to dismiss filed with the Court2, Capsugel now

 seeks a determination from its summary judgment evidence that Plaintiffs cannot establish the

 requisite elements of their tortious interference claim. The central basis on which Capsugel

 predicates its argument is that Plaintiffs have no evidence to establish that Capsugel persuaded

 Robert Half to breach CPM’s agreement.

         Rivaplata was initially contacted by Barry Cormier, a recruiter for Robert Half, who

 indicated to Rivaplata that the project with Capsugel was expected to last six months or more.3 At

 that time, Rivaplata was considering other projects of similar length, but the Capsugel project

 interested him more because it involved financial reporting that would utilize both his HANA and

 BPC skills.4

         While Capsugel continues to deny that it was privy to Plaintiffs’ contract agreement with

 Robert Half, Capsugel ignores Rivaplata’s direct deposition testimony5 that the contract length of

 six months plus set forth in Plaintiff’s contract with Robert Half was discussed in his interview

 with Muralidhar Nuggehalli (“Nuggehalli”), Capsugel’s Director of Finance and Reporting

 Applications. This testimony starkly contrasts with Nuggehalli’s deposition testimony that he

 never discussed the contract length with Rivaplata6, although it was discussed with Robert Half’s

 representative Jared Chavers.7 Further supporting Rivaplata’s testimony that Capsugel was aware



 2
   Document Nos. 4, 11, 20 and 30.
 3
   App. 15, Rivaplata Depo. 30:12-22.
 4
   App. 11-12 Rivaplata Depo. 17:22-25, 18:3-11.
 5
   App. 15-16, Rivaplata Depo. 34:13-19.
 6
   App. 45, Nuggehalli Depo. 43:11-24.
 7
   App. 43, Id. at 36:16 – 37:8.



 Plaintiffs’ Response to Capsugel MSJ                                                         Page 3
Case 2:19-cv-16579-KSH-CLW Document 53 Filed 07/26/19 Page 7 of 18 PageID: 415



 that the contract length was six months plus is his testimony that after his interview, several

 Capsugel employees (which he would later work with on the project) recommended that he look

 for an apartment to rent for a year in Morristown, where he would be working for Capsugel.8

         Although Capsugel’s brief suggests that the parties’ discussions about contract length were

 with separate Robert Half representatives, Rivaplata with Cormier, and Nuggehalli with Chavers

 (Brief at 4 & 5), Rivaplata clearly testified in his deposition that his contract with Robert Half was

 provided to Nuggehalli.9

         Capsugel’s brief points out (at p. 5) that under section 3(b) of CPM’s agreement,

 Rivaplata’s work schedule could be terminated by Robert Half, with or without cause. However,

 there is no summary judgment evidence that Rivaplata’s work assignment was terminated by

 Robert Half. Instead, both Rivaplata and Nuggehalli testified that it was Capsugel who made the

 decision to terminate Rivaplata’s work assignment after only three months, not the six months plus

 length that was discussed in the initial interview between Rivaplata and Nuggehalli.10 Rivaplata

 testified he told both Dupont and Nuggehalli that he was surprised and shocked that the contract

 was ending early,11 as was Barry Cormier at Robert Half.12

         Capsugel submits that Plaintiffs cannot establish that Capsugel had the requisite knowledge

 to willfully and intentionally interfere with CPM’s agreement with Robert Half.




 8
   App. 22-24, Rivaplata Depo. 60:1-6, 61:3 - 66:1.
 9
   App. 17-18, Id. at 40:2-13, 41:10-25, 42:8-13, and 42:19-22. Capsugel tries to characterize this as Rivaplata’s
  speculation (Brief at 6), but his testimony is more direct and definite than rank speculation.
 10
    App. 11, Rivaplata Depo. 17:3-9; App. 21, Id at 54:1-8; App. 48, Nuggehalli Depo. 55:3-6; App. 49, Id. at 59:3-5.
 11
    App. 21, Rivaplata Depo. 55:7-25.
 12
    App. 21, Id. at 55:20 - 56:10. One of the business records of Robert Half obtained by Capsugel indicated that
    because of this lawsuit, Robert Half should not use Rivaplata in the future, as the customer [Capsugel] had
    terminated the contract three months early. See App. 68, Ex. 21 of Nuggehalli’s deposition.


 Plaintiffs’ Response to Capsugel MSJ                                                                         Page 4
Case 2:19-cv-16579-KSH-CLW Document 53 Filed 07/26/19 Page 8 of 18 PageID: 416



         A material issue of fact exists both on the issue of Capsugel’s knowledge of the contract

 length and CPM’s contract with Robert Half, when it made the decision to terminate Rivaplata

 from further involvement in the project, which cannot be resolved by summary judgment.

         If, as Plaintiffs’ summary judgment evidence suggests, Capsugel was aware of the six

 months plus term in the Robert Half agreement with CPM, then Capsugel’s decision to end

 Rivaplata’s employment after only three months, particularly when there was evidence that other

 work was available for Rivaplata to perform on the BPC side and to transition to his Indian workers

 on the HANA side13, raises a fact question as to its intent in prematurely ending Rivaplata’s

 employment under CPM’s agreement with Robert Half, which was for six months plus.

 B.      Discrimination Complaint Under New Jersey Law Against Discrimination

 1.      Employee v. Independent Contractor Status

         Capsugel next submits that it is not liable to Rivaplata under New Jersey’s Law Against

 Discrimination (“LAD”) because the statute’s proscriptions apply only to acts of an employer

 (Brief at 11). Thus, Rivaplata has no standing because an independent contractor cannot bring

 discrimination claims under the LAD (Id.).

         While Capsugel is correct that New Jersey court decisions have held that the LAD is not

 available to independent contractors, that does not end the inquiry, or compel granting summary

 judgment on this basis.

         The Supreme Court of New Jersey addressed the independent contractor v. employee issue

 on a summary judgment record in D’Annunzio v. Prudential Ins. Co. of America, 192 NJ 110, 927

 A.2d 113 (2007), where it reversed a summary judgment entered in Prudential’s favor.




 13
   App. 5, Rivaplata Declaration ¶s 16 & 17; App. 63-67, Nuggehalli Depo. Ex. 11; App. 15-16, Rivaplata Depo.
 33:12 - 35:7.


 Plaintiffs’ Response to Capsugel MSJ                                                                    Page 5
Case 2:19-cv-16579-KSH-CLW Document 53 Filed 07/26/19 Page 9 of 18 PageID: 417



 D’Annunzio involved the NJ Conscientious Employee Protection Act (CEPA), NJSA 34:19-1 et

 seq., protecting whistleblowers, which is remedial social legislation like the LAD.

         D’Annunzio was hired under a “Medical Director Consultant Agreement” in the name of

 his professional association, rather than as a licensed individual. He agreed to perform his services

 at a designated Prudential PIP claims office. The agreement recited that the relationship between

 Prudential and the Medical Director was that of independent contractor. D’Annunzio expected to

 perform his review functions in an independent manner, but Prudential sought to exert extensive

 control over him, including a list of duties, workflow instructions in reviewing PIP claims, and

 time sheets to record his billable hours. After being told his performance was not meeting

 expectations, Prudential gave him written notice it was terminating his agreement based on the

 contract’s sixty day notice provision.

         D’Annunzio filed an action against Prudential alleging he was fired for complaining about

 Prudential’s “lack of regulatory and contractual compliance” in violation of CEPA. On cross

 motions for summary judgment, the trial court ruled in favor of Prudential, applying the “Pulowsky

 test14” to determine that D’Annunzio was an independent contractor who could not advance a

 claim under the CEPA.

         On appeal, the Appellate Division reversed, using the same Pulowsky test, to hold that

 whether a professional person is an “employee” under CEPA’s definition hinges on the degree of

 “control and directions” exercised by the employer under the circumstances, and less on the lack

 of financial arrangements which are more indicative of a traditional employee. It found the




 14
    Pulowsky identified 12 factors to be considered in determining whether a plaintiff qualified as an employee under
 the LAD. The factors are listed at 927 A.2d 113, 121 [8]. The Court in D’Annunzio indicated that the Pulowsky test
 is a hybrid that reflects the common law control test and an economic realities test. Id. at 123.


 Plaintiffs’ Response to Capsugel MSJ                                                                         Page 6
Case 2:19-cv-16579-KSH-CLW Document 53 Filed 07/26/19 Page 10 of 18 PageID: 418



 summary judgment record showed evidence suggesting that Prudential controlled and directed

 D’Annunzio, which precluded summary judgment.

         The NJ Supreme Court agreed with the Appellate Division, holding that the courts should

 look beyond the label attached to the relationship and look at three considerations in resolving

 whether the professional person is an employee or independent contractor under the statute:

 1) employer control; 2) the worker’s economic dependence on the work relationship; and 3) the

 degree to which there has been a functional integration of the employer’s business with that of the

 person doing the work at issue.

         Here, analyzing Plaintiff’s summary judgment evidence under these three considerations

 results in the same conclusion: that material issues of fact exist which preclude determining that

 Rivaplata is an independent contractor as a matter of law, and therefore not entitled to bring an

 action for discrimination under the LAD.

         Plaintiff’s summary judgment evidence shows:

              •   Capsugel supplied the workplace where he and other Capsugel employees and
                  contractors worked15;
              •   Capsugel supplied the project details to Rivaplata to perform on the assigned
                  project16;
              •   Nuggehalli’s initial interview of Rivaplata involved a detailed discussion of the
                  technical requirements to integrate Capsugel’s and Lonza’s financial systems17;
              •   There were daily (Nuggehalli) (MR Dec) meetings of the Hana project team which
                  included Nuggehalli, and three other persons, Yokesh and two offshore workers
                  who participated through Skype18;
              •   There were daily progress meetings between Rivaplata and the BPC team (Mike
                  Mars & Lynn Horowitz) on the financial side of the project19;



 15
    App. 75, Nuggehalli Depo. Ex. 3; App. 41, Nuggehalli Depo. 27:1-6.
 16
    App. 5, Rivaplata Declaration ¶s 19-21; App. 36, Nuggehalli Depo. 9:10-17.
 17
    App. 4, Rivaplata Declaration ¶s 7-8, App. 15-16, Rivaplata Depo 32:8 - 35:7; App. 45, Nuggehalli Depo 43:8-18.
 18
    App. 4, Rivaplata Declaration ¶ 14; App. 45-46, Nuggehalli Depo. 45:4 - 47:17.
 19
    App. 4, Rivaplata Declaration ¶ 13.



 Plaintiffs’ Response to Capsugel MSJ                                                                       Page 7
Case 2:19-cv-16579-KSH-CLW Document 53 Filed 07/26/19 Page 11 of 18 PageID: 419



              •    Capsugel furnished the laptop with which Rivaplata performed his work20;
              •    Capsugel issued Rivaplata a security badge in order for Rivaplata to access the
                   building21;
              •    Capsugel personnel told Rivaplata where he should try to find an apartment near
                   the workplace22;
              •    Capsugel approved Rivaplata’s time before payment was issued23;
              •    Capsugel’s business model as a spinoff from Pfizer was to operate lean. Most
                   personnel were either contract labor supplied or offshore, through two primary
                   vendors, with only management level employees to supervise the work24.
          As to employer control, Capsugel exercised considerable control over Rivaplata’s

 performance of the work, with daily or weekly meetings to discuss the progress of the work.

 Capsugel supplied the workplace, the computer, the technical specifications for the project, and

 required daily time entries before payment could be approved.

          With respect to the worker’s economic dependence, again the evidence shows that this was

 a fulltime job of Rivaplata during the project, and his time spent was the basis of revenue under

 CPM’s contract, and that in reliance on the project being at least six months plus, Rivaplata

 incurred significant expense in relocating to New Jersey and renting an apartment for a year.

          On the functional integration of the employer’s business with the work being performed

 by Rivaplata, his task was to integrate the financial reports of both Capsugel and Lonza, which

 had acquired Capsugel. Further, Capsugel’s business model was to expressly rely on contract and

 offshore labor to perform the IT related work under Nuggehalli’s25 supervision in order to maintain




 20
    App. 56, Nuggehalli Depo. 86:20 - 87:7; App. 72, Email regarding Rivaplata’s laptop and badge, Bates Nos.
 Capsugel 000025 - Capsugel 000027.
 21
    App. 72, Email regarding Rivaplata’s laptop and badge, Bates # Capsugel 000025 - Capsugel 000027.
 22
    App. 22-23, Rivaplata Depo. 61:3 - 62:12.
 23
    App. 47, Nuggehalli Depo. 52:9 - 53:14; App. 53, Nuggehalli Depo. 76:14 - 77:13.
 24
    App. 60, Nuggehalli Depo. 103:9 - 105:18; App. 75, Nuggehalli Depo Ex. 3 List of Capsugel’s IT Workers.
 25
    Rivaplata testified in his deposition that Nuggehalli was an Indian national on a H1b visa. App. 27, Rivaplata
    Depo. 79:20 - 80:2. Nuggehalli testified that he initially came to the US on a H1b visa but had obtained his US
    citizenship while at Capsugel. App. 37, Nuggehalli Depo. 12:3-25.


 Plaintiffs’ Response to Capsugel MSJ                                                                         Page 8
Case 2:19-cv-16579-KSH-CLW Document 53 Filed 07/26/19 Page 12 of 18 PageID: 420



 the company’s “lean” business model of having few [managerial] employees to supervise the

 contract and offshore labor.

        All of these factors weigh towards a determination that material issues of fact still remain

 whether Rivaplata was an employee entitled to bring an action under the LAD, or an independent

 contractor lacking standing to do so, as argued by Capsugel.

 2.     Proof of Elements of Discrimination Claim

        The LAD prohibits discrimination in any job-related action, including discharge from

 employment. The statute also prohibits unlawful discrimination in business contracts. NJSA 10:5-

 1 et seq. The Immigration Reform and Control Act (“IRCA”), 8 U.S.C. § 1324b, prohibits

 employers from discriminating against US workers.

                Courts analyze disparate treatment LAD claims of discrimination under the 3-part

 burden shifting analysis of McDonnell-Douglas Corp. v. Green, 411 U.S. 792 (1973); Victor v

 N.J., 203 N.J. 383, 408-09 (2010); Zive v. Stanley Roberts Inc., 867 A.2d 1133, 1139 (NJ 2005).

 Plaintiff’s initial burden is to establish a prima facie case. Once a prima facie case is shown, the

 burden shifts to the Defendant to articulate a legitimate non-discriminatory reason for the adverse

 action. (Id.) Once demonstrated, the burden then shifts back to the Plaintiff to establish that the

 proffered reason is pretextual or discriminatory.       This is shown through evidence that the

 “prohibited consideration played a role in the decision-making process which had a determinative

 influence on the outcome of the process.” Schwinge v. Deptford Tp. Bd. Of Educ., 2011 WL

 689615 *3 (D.N.J. Feb. 17, 2011). As the New Jersey Supreme Court stated in Zive v. Stanley

 Roberts, Inc., 867 A.2d 1133, 1144 (2005):

        [I]f the employer proffers a non-discriminatory reason, plaintiff does not qualify
        for a jury trial unless he or she can “point to some evidence, direct or circumstantial,
        from which a factfinder could reasonably either (1) disbelieve the employer’s
        articulated legitimate reasons; or (2) believe that an invidious discriminatory reason



 Plaintiffs’ Response to Capsugel MSJ                                                              Page 9
Case 2:19-cv-16579-KSH-CLW Document 53 Filed 07/26/19 Page 13 of 18 PageID: 421



         was more likely than not a motivating or determinative cause of the employer’s
         action.”


         Under the mixed motive theory of discrimination, which the U.S. Supreme Court adopted

 as an alternative in Title VII cases, Price Waterhouse v. Hopkins, 490 U.S. 228, 252, 109 S.Ct.

 1775, 1791-92 104 L.Ed.2d 268, 289 (1989), the plaintiff can demonstrate through direct or

 circumstantial evidence that a discriminatory reason was a motivating factor …even though other

 factors also motivated the practice.” 42 U.S.C.A. § 2000e-2(m). See, Desert Palace Inc. v. Costa,

 539 U.S. 90, 99-100, 123 S.Ct. 2148, 2154 (2003). See also, Myers v. AT&T, 882 A.2d 961, 971

 (NJ Super.Ct. 2005).


         Plaintiff’s summary judgment evidence of national origin discrimination establishes these

 essential facts:

              •     Nuggehalli was generally aware that Capsugel’s is legally obligated to give
                    preference to US Citizens over foreign nationals for available work26;
              •     Rivaplata is a US citizen27;
              •     Rivaplata was the single (sole) member of CPM28;
              •     Rivaplata was the only American worker on the HANA team29;
              •     The vast majority of workers working at Capsugel’s Morristown facility were of
                    Indian descent30;
              •     Nuggehalli testified that Capsugel’s “lean” business model was predicated on use
                    of H1b and offshore Indian nationals whose labor rates were significantly less than
                    what Rivaplata was being paid31;
              •     Nuggehalli was of Indian ancestry, and initially came to the US on a H1b visa32;


 26
    App. 58-59, Nuggehalli Depo. 96:16 - 98:24; App. 70, Nuggehalli Depo. Exhibit 23, 8 USC 1324b Unfair
 Immigration Related Employment Practices; App. 71, Nuggehalli Depo. Exhibit 24: Justice Department Cautions
 Employers Seeking H-1B Visas Not to Discriminate Against U.S. Workers
 27
    App. 26, Rivaplata Depo. 76:11-24.
 28
    App. 26, Rivaplata Depo. 76:1-6.
 29
    App. 4, Rivaplata Declaration ¶ 14; App. 28, Rivaplata Depo. 83:18 - 84:11; App. 75, Nuggehalli Depo. Ex. 3 List
 of Capsugel’s IT Workers.
 30
    App. 28, Rivaplata Depo. 83:18 - 85:16, App. 75, Nuggehalli Depo. Ex. 3 List of Capsugel’s IT Workers.
 31
    App. 60, Nuggehalli Depo. 103:7 - 105:18.
 32
    App. 37, Nuggehalli Depo. 12:3 - 12:15.



 Plaintiffs’ Response to Capsugel MSJ                                                                      Page 10
Case 2:19-cv-16579-KSH-CLW Document 53 Filed 07/26/19 Page 14 of 18 PageID: 422



              •    The other team members with whom Rivaplata worked on the Hana side were all
                   Indian nationals, and either on a H1b visa or offshore workers33;
              •    Rivaplata testified that he was not made welcome at “all Indian” jobsite meetings,
                   and that the Indian workers liked to keep to themselves34;
              •    Three months into the work, Rivaplata was told in a brief meeting with Nuggehalli
                   and Danny Dupont that his services were no longer needed35, and told later that he
                   should transition his work back over to Capsugel’s IT team, who were all Indian
                   nationals who worked at considerably lower wage rates36;
              •    Nuggehalli acknowledged there was other work which Rivaplata was qualified to
                   perform on the BPC side, and that he instructed Rivaplata to transition the
                   remaining Hana work back to its internal IT team, who were all Indian nationals;37
              •    Rivaplata was aware from his daily interaction with both the Hana & BPC teams
                   that there was more work to do that he could have performed when his employment
                   was ended38.
          Plaintiffs’ summary judgment evidence establishes a prima facie case of national origin

 discrimination by Capsugel’s business plan of preferring Indian workers who work at lower wages

 over employing US workers at their Morristown facility39. In this case, Capsugel retained

 Rivaplata to assist its HANA IT team (who were either Indian H1b or offshore workers)40 to

 integrate the financial systems of Capsugel and Lonza, using Rivaplata’s HANA and BPC

 expertise.




 33
    App. 4, Rivaplata Declaration ¶ 14; App. 40, Nuggehalli Depo. 23:22 – 25:8; App. 42, Id. at 32:23 – 33:22;
 App. 41, 26:14-28:18; App. 75, Nuggehalli Depo. Ex. 3 List of Capsugel’s IT Workers.
 34
    App. 28, Rivaplata Depo. 83:18 - 87:7; App. 4-5, Rivaplata Declaration ¶s 14-15.
 35
    App. 21, Rivaplata Depo. 54:1 – 55:19; App. 5, Rivaplata Declaration ¶ 16.
 36
    App.48-49, Nuggehalli Depo. 57:8 – 58:13; App. 62, Nuggehalli Depo Exhibit 9: Knowledge Transfer Meeting
 Calendar Event, App. 55-56, Nuggehalli Depo. 83:10 – 86:5; App. 80-85, Nuggehalli Depo Exhibit 17
 (CONFIDENTIAL): Yokesh Sivakumar’s Pay Rate; App. 86-87, Nuggehalli Depo Exhibit 18 (CONFIDENTIAL):
 CPM's Pay Rate.
 37
    App. 63-67, Nuggehalli Depo. Ex. 11; App. 40, Nuggehalli Depo. 22:18 – 23:15; App. 13, Rivaplata Depo. 22:9 -
 23:7; App. 48, Nuggehalli Depo. 57:8 - 58:15; App. 27, Rivaplata Depo. 81:22 – 82:25.
 38
    App. 5, Rivaplata Declaration ¶ 16.
 39
    App. 75, Exhibit 3 to Nuggehalli’s deposition (marked CONFIDENTIAL) is a list of the IT workers who were
    either working at the Morristown NJ Capsugel headquarters, or working offshore. App. 41, Nuggehalli Depo. 26:
    14 - 27:24. The IT team which Rivaplata worked with at this facility were all Indian nationals, one on a H1b visa,
    and the other two offshore. App. 60, Nuggehalli Depo. 104:11 – 105:15.
 40
    App. 42, Nuggehalli Depo. 32:2-10; App. 42-43: Nuggehalli Depo. 33:6 – 34:5.



 Plaintiffs’ Response to Capsugel MSJ                                                                        Page 11
Case 2:19-cv-16579-KSH-CLW Document 53 Filed 07/26/19 Page 15 of 18 PageID: 423



         While Capsugel proffers that it simply terminated Rivaplata once the integration was

 accomplished, he was instructed by his supervisor, Nuggehalli, to use the remaining two weeks of

 his employment to transition his work over to the other team members, all of whom were Indian

 and worked at lower wages than Rivaplata.41 Rivaplata testified that there was remaining work

 for him to do for both the HANA database side (under Nuggehalli’s supervision) and the BPC

 financial side (under Michael Mars leadership)42.

         Nuggehalli testified that Capsugel’s normal practice was to use both employees and

 contract labor at its IT department at Morristown.43 Most of the workers came from two preferred
                                                                       44
 vendors, one of which supplied Indian offshore workers                     under master service agreements

 (MSAs).45 If those workers did not have the requisite skillsets (or weren’t available) then Capsugel

 used other vendors to find the right person.46

         For this project, Nuggehalli used Rivaplata, a US worker, the only external consultant, and

 their internal IT support team 47, who were Indian nationals-none were employees.48 Nuggehalli

 acknowledged that Capsugel’s business model as a spinoff from Pfizer was to operate lean by

 using offshore workers at lower wages as its preferred source for its IT support activities.49

         Nuggehalli, as the person hiring personnel for the IT team, was not familiar with IRCA’s

 statutory provision relating to the preferred use of US workers over foreign labor 50, but did have




 41
    App. 27-28, Rivaplata Depo. 81:22 - 82:14; App.55, Nuggehalli Depo. 83:10 – 84:18.
 42
    App. 5, Rivaplata Declaration ¶s 16 and 17.
 43
    App. 38, Nuggehalli Depo. 16:5-9.
 44
    App. 38, Id. at 16:25 – 17:11; App. 40, Id. 23:22 - 24:21.
 45
    App. 39, Id. at 18:1-17.
 46
    App. 39, Id. at 19:2-11.
 47
    App. 40, Id. at 22:12-20.
 48
    App. 40, Id. at 24:22 – 25:8.
 49
    App. 60, Id. at 103:15 – 104:22; Id. at 105:2-18.
 50
    App. 58, Id. 96:16-25.



 Plaintiffs’ Response to Capsugel MSJ                                                               Page 12
Case 2:19-cv-16579-KSH-CLW Document 53 Filed 07/26/19 Page 16 of 18 PageID: 424



 a general understanding not to discriminate against US workers.51 Nonetheless, while Capsugel

 characterizes its decision to end Rivaplata’s employment as simply the end of his needed

 involvement in the project52, the reality was that this decision was consistent with its business

 practice of primarily relying on the use of Indian nationals at cheaper labor rates to do its IT

 work,53 rather than to continue to use a more expensive US worker, Rivaplata, even though there

 was still remaining tasks to perform on both the HANA and BPC sides.

          The foregoing evidence is sufficient not only to establish a prima facie case for national

 origin discrimination under the LAD, but also to create a material issue of fact on the pretext, or

 mixed motive element of discriminatory treatment, making summary judgment inappropriate.

          Capsugel also asserts that Rivaplata cannot identify any similarly situated persons treated

 more favorably under the same/similar conditions54 This is a mischaracterization of Rivaplata’s

 evidentiary burden:

         As we have said, the prima facie case on a termination claim-plaintiff’s proof by a
         fair preponderance of the evidence that plaintiff (1) belongs to a protected class, (2)
         was performing in the position from which she was terminated, (3) nevertheless
         was fired, and (4) the employer sought someone to perform the same work after she
         left.
 Zive v. Stanley Roberts, Inc., 867 A.2d 1133, 1144 (2005):

          Here, Rivaplata’s summary judgment has met all four required elements: He was an

 American worker performing his job in an excellent manner; nevertheless, he was terminated and

 instructed to turn over his work to Indian workers at lower wage rates, in accordance with




 51
    App. 58, Id. 97:5-23.
 52
    App. 59, Id. 99:10-19.
 53
    This is more than the “rank” speculation Capsugel asserts in its brief (p.14). App. 60, Nuggehalli Depo. 104:11 –
 105:18.
 54
    Brief at (p.14).



 Plaintiffs’ Response to Capsugel MSJ                                                                        Page 13
Case 2:19-cv-16579-KSH-CLW Document 53 Filed 07/26/19 Page 17 of 18 PageID: 425



 Capsugel’s “lean” business model that preferred to use cheaper Indian workers to perform its IT

 work.55

                                                   CONCLUSION

            For all of these reasons, Plaintiffs submit that material issues of fact exist on their claims

 for tortious interference and national origin discrimination. Therefore, Defendant’s motion for

 summary judgment should be denied in its entirety.




 55
      While Capsugel submits it was only exercising its contractual right with Robert Half to end Rivaplata’s work
      assignment after three months, it overlooks Rivaplata’s testimony that Nuggehalli, who hired, supervised and
      notified Rivaplata of his termination, was aware of CPM’s contract with Robert Half that specified a six months
      plus length of assignment.


 Plaintiffs’ Response to Capsugel MSJ                                                                          Page 14
Case 2:19-cv-16579-KSH-CLW Document 53 Filed 07/26/19 Page 18 of 18 PageID: 426



                                             Respectfully submitted,



                                             Steven E. Clark
                                             Texas Bar No. 04294800
                                             sclark@dfwlaborlaw.com

                                             CLARK FIRM PLLC
                                             5445 La Sierra Drive, Suite 415
                                             Dallas, Texas 75231
                                             (214) 890-4066 office
                                             (214) 890-4013 fax
                                             (214) 853-5458 efax

                                             ATTORNEYS FOR PLAINTIFFS
                                             CPM CONSULTING, LLC and
                                             MARTINO RIVAPLATA

                                  CERTIFICATE OF SERVICE

         The undersigned certifies that on this 26th day of July 2019, a copy of the foregoing was

 served by e-mail to the referenced attorneys in charge for Defendant Capsugel US, LLC.

                Talley R. Parker
                talley.parker@jacksonlewis.com
                Melanie Uremovich
                melanie.uremovich@jacksonlewis.com
                Jackson Lewis P.C.
                500 N. Akard, Suite 2500
                Dallas, Texas 75201




                                             Steven E. Clark




 Plaintiffs’ Response to Capsugel MSJ                                                     Page 15
